Citation Nr: 0708693	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) that increased the veteran's evaluation for his 
service-connected disability from 30 percent disabling to 50 
percent disabling, effective April 6, 2004.


FINDING OF FACT

The veteran's PTSD is manifested by depression, sleep 
impairment, memory loss, nightmares, suicidal thoughts, 
hypervigilence, difficulty establishing and maintaining 
effective social relationships, and social isolation, and 
assigned GAF scores of between 35 and 60 and has not been 
shown by competent clinical evidence to be more than moderate 
to serious in severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2004, September 2005 and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and informed him of the type of 
evidence that may affect how an effective date for the award 
of benefits may be determined. The above notice did not set 
forth the relevant diagnostic code (DC) for the disability at 
issue.  However, this is found to be harmless error.  Indeed, 
the July 2005 statement of the case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  As such, the failure to include such notice in the 
VCAA letters did not prejudice the veteran here.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an evaluation in excess of 50 
percent is warranted for his PTSD.  In order to achieve a 70 
percent evaluation, the evidence must show there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  However, the Board finds that symptoms commensurate 
with the criteria for the next higher evaluation, a 70 
percent rating, are not shown by the record.  

In this regard, the record establishes that between 2003 and 
2005, the veteran's health was evaluated on numerous 
occasions, including for VA compensation and pension 
purposes.  Specifically, on VA mental status examination in 
December 2003, the examiner reported that the veteran denied 
suicidal or homicidal thoughts, his personal hygiene was 
adequate, he was oriented times three, and his memory was 
intact.  It was also reported that his speech was rambling, 
his sleep was impaired by nightmares and his mood was 
depressed.  He denied experiencing any panic attacks, 
substance abuse, or phobia.  The veteran also reported that 
he worked full-time as a custodian for the State of Maine, 
took very little time off from work, and had two young adult 
children who lived outside of the home.  The examiner, who 
indicated that the veteran adapted with difficulty to stress 
and tended to be socially avoidant, assigned the veteran a 
global assessment of functioning (GAF) score of 60 and 
indicated that the veteran had moderate impairment of his 
industrial capacity and social function.

On private examination in March 2004, the veteran complained 
of experiencing depression, sleep impairment, fatigue, 
feelings of worthlessness, poor concentration, long term 
memory impairment, and thinking of death a lot.  The veteran 
also reported that he had frequent suicidal ideations and 
that he awoke three to four times a night to do perimeter 
checks and to check the locks on his door.  The veteran 
further reported that his family (including his six brothers 
and three sisters) were very close and that one of them would 
call him one time a week.  He also indicated that he had been 
married to his second wife since 1997 and that he was close 
to his daughter and his son, with whom he spoke about every 
week.  The examiner reported that the veteran was pleasant, 
cooperative, made good contact, and was coherent and 
cohesive, but that he had frequent, regular suicidal 
ideations, major impairment in mood, major impairment in 
social functioning, and difficulty establishing and 
maintaining social relationships.  The examiner, who also 
stated that the veteran had some impairment of short and long 
term memory associated with poor concentration, and some 
significant obsessional behavior with perimeter checks and 
lock checks three to four times at night, assigned the 
veteran a GAF of 42, based on his serious symptoms of 
suicidal ideation and major impairment in mood and social 
functioning.

The record also reflects that the veteran underwent mental 
status examination on several occasions between June 2004 and 
2005.  Examiners reported the veteran was alert and oriented, 
to time, place, and person, his judgment and insight were 
intact, his personal hygiene was described as reasonably 
groomed, adequate, and neat and tidy, and he did not have any 
compulsions, panic attacks, or current substance abuse.  
However, during this time, examiners also reported that the 
veteran experienced memory loss, sleep impairment, 
depression, nightmares, irritability, social isolation, and 
some difficulty with concentration.  He also reported that he 
had experienced suicidal thoughts in the past but not in the 
present.  Further, although two examiners reported that the 
veteran did not experience any hallucinations and delusions 
and was not psychotic, another examiner, in August 2004, 
reported that the veteran experienced paranoid delusions and 
hallucinations.  On VA examination in June 2004, the veteran 
also reported that he stayed home most of the time and on a 
typical day, he went into his basement and worked on his 
workbench.  He also reported that he could manage his money 
and shop, had a driver's license, and thought that he could 
make decisions and plans.  He further noted that he had 
experienced a recent increase in isolating himself and not 
participating in significant activities such as those 
involving family members.  

The record also establishes that between June 2004 and 2005 
examiners assigned the veteran's symptomology GAF scores of 
35, 50, and 54, which reflects moderate to major impairment.

Based on these clinical findings, the Board finds that the 
veteran's overall disability picture, as evidenced by the 
clinical findings outlined above, and his GAF scores that 
range from 35 to 60, is most reflective of the currently 
assigned 50 percent evaluation.  However, the Board notes 
that the veteran's current disability does not warrant an 
evaluation greater than 50 percent for this period as it does 
not more nearly approximate the criteria required under 
Diagnostic Code 9411 for the next higher, 70 percent 
evaluation.  

In this regard, although the veteran experiences depression, 
there is no evidence that such condition affects his ability 
to function independently, appropriately, or effectively.  
Indeed, on VA examination in December 2003, the veteran 
reported that he maintained full-time employment, and he was 
capable of handling his own money.

Additionally, the evidence does not demonstrate that the 
veteran neglected his personal appearance and hygiene.  
Indeed, examiners described the veteran's grooming as 
adequate, reasonable, and neat and tidy.

The Board acknowledges that the record demonstrates that on 
examination in March 2004, the veteran reported that he 
experienced suicidal ideations "a lot."  However, the Board 
notes that on VA examination just four months prior in 
December 2003, the veteran denied suicidal or homicidal 
thoughts.  Likewise, on VA examination in April 2005, the 
veteran indicated that he had experienced suicidal ideations 
in the past, but not in the present.

The Board also observes that the March 2004 examiner reported 
that the veteran had "some significant obsessional behavior 
with perimeter checks and lock checks three to four times at 
night."  However, there is no evidence that such behavior 
interfered with routine activities.

The Board does acknowledge that the veteran has reported that 
he had difficulty with stress and had experienced an increase 
insolating himself and not participating in significant 
activities.  However, the Board also notes that the veteran 
had close relationships with his two children and his nine 
siblings and that he had one friend, his neighbor.  
Therefore, the Board finds that any social and occupational 
impairment that the veteran experiences is contemplated in 
the increased, 50 percent evaluation.  

Moreover, the record does not demonstrate that the veteran 
experienced speech that was intermittently illogical, 
obscure, or irrelevant; near-continuous panic or spatial 
disorientation, neglect of personal appearance and hygiene, 
or impaired impulse control.  

Accordingly, in light of the clinical findings of record, the 
Board concludes that because the veteran's overall disability 
picture does not more closely approximate the criteria for a 
70 percent evaluation, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 50 
percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


